Per Curiam,
The facts of this case, as well as the questions of law arising thereon are sufficiently presented in the statement and opinion of the learned auditing judge, and need not be repeated here. We have no doubt as to the correctness of his conclusion, that the alleged gift is invalid because it is within the prohibition of the act of April 26,1855, section 11, P. L. 332, which declares : “No éstate, real or personal, shall hereafter be bequeathed, devised or conveyed to any body politic, or to any person in trust for religious or charitable uses, except the same be done by deed or will .... at least one calendar month before the decease of the testator or alienor; and all dispositions of property contrary thereto, shall be void.....: Provided, that any. *451disposition of property within said period, bona fide made for a fair valuable consideration, shall not be hereby avoided.”
It is unnecessary to inquire to what extent — if at all — the ruling of the court below may be in conflict with McGlade’s Appeal, 99 Pa. 838. That ease has been practically overruled by subsequent decisions construing the act of 1855.
Decree affirmed and appeal dismissed at appellant’s costs.